Title: To George Washington from Major General Stirling, 13 January 1779
From: Stirling, Lord (né William Alexander)
To: Washington, George


  
    Dear Sir
    Middle Brook [N.J.] Jany 13th 1779
  
I have had the honour of receiveing your Excellency’s letter of the 8th Inst. I had before the receipt of it directed the Clothier to make out a Return of every article he has on hand which I expect in a day or two. I had also directed Returns to be made out of the defeciencies of every Corps that the whole wants may be seen at one Veiw, these last I have got all excepting one Regiment in Scots. I have ordered Nothing to [be] delivered but the defecient Shoes, they Could not do longer without them. the Officers are very presg for the blankets but I have told them must patience ’till your Excellency’s Return. I find it necessary indeed to Check, for they would many of [them] draw Six months Shoes before hand, ’tho’ they should the other Corps barefooted, a Strong Instance of it has Just appeared in the Pensilvania troops, they have each man two pairs & 700 pair on hand, and now put in their Return for 1500 pair More. a Similar trick <mutilated> discovered in another Corps.
Leiut. Col. North Marched this Morning <mutilated>0 Men Rank & file for Tinton falls in <mutilated>th County, I have furnished him with <mutilated> Instructions for the Several purposes <mutilated>ed by your Excellency and have wrote <mutilated> & Capt. Burrows to give him every Adv<mutilated> in their powers.
I now enclose Several letters which I received last Night, and am your Excellencys Most Humble Servant
  
    Stirling,
  
  
P.S. forageing goes on very well & without any discontent to the Country & excepting in one Instance I have not a Complaint & that was one of the Underforragers of his own mere Motion & without any order went & Seized all the forrage a farmer had. I have given him up to the Civil Authority.
  
